                        3^n        ?intteti States! Bisctntt Cottrt
                        ;foT           ^outliem litsitrttt of ({leorgta
                                       Prunsdottk IBtbtoton                       FILED
                                                                           Scott L. Poff, Clerk
                                                                        United States District Court

              QAAID PIEDDICK,                                       By casbell at 1:59 pm, Nov 26, 2019



                         Movant,                         CIVIL ACTION NO.: 2:17-cv-87

                   V.



              UNITED STATES OF AMERICA,                  (Case No.: 2:15-cr-38)

                         Respondent.


                                               ORDER


                   The Court has conducted an independent and de novo review

              of the entire record and concurs with the Magistrate Judge's

              Report and Recommendation, dkt. no. 27.     Movant Qaaid Reddick

              O'Reddick") did not file Objections to this Report and

              Recommendation.


                   Accordingly, the Court ADOPTS the Magistrate Judge's Report

              and Recommendation as the opinion of the Court.       The Court

              DENIES Reddick's 28 U.S.C. § 2255 Motion to Vacate, Set Aside,

              or Correct his Sentence, DIRECTS the Clerk of Court to CLOSE

              this case and to enter the appropriate judgment of dismissal,

              and DENIES Reddick in forma pauperis status on appeal and a




AO 72A
(Rev. 8/82)
              Certificate of Appealability.

                  SO ORDERED, this Z^ day of                          , 2019




                                      HON. L]SA
                                      UNITED   ST^ES DISTRICT COURT
                                      SOUTHED/DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
